Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objections over Claims 6 and 9 have been withdrawn. 
Also, the 112(b) rejection over Claims 14 and 15 have been withdrawn. 
Claims 1, 2, 5-18 are currently pending in this Office Action.  

Claim Objections
Claim 1 objected to because of the following informalities:  There is a grammatical error in line 12 which recites “a lower aperture for dispenses…” It appears applicant intends to recite either “a lower aperture that dispenses…” or “a lower aperture for dispensing…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 1, 2, 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “dispenses the hot water with first consumable material” in line 12; it is not clear if “first consumable material” is referring to the same or different first consumable material recited in line 7 of Claim 1. Applicant can overcome this rejection by inserting “the” before “first consumable material” in line 12. 
Regarding Claim 5, the claim recites the limitation "the second dissolvable material" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-18 are rejected for its dependency on a rejected Claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta et al. (US 2014/0342059) in view of Singer et al. (US 2018/0057195). 
Regarding Claim 1, Trombetta discloses a system comprising a package having: 
a first sheet comprising a first dissolvable material; 
an interior cavity
a first consumable material disposed within the at least one enclosed interior cavity of the package (soluble delivery system 72, see Fig. 5 and paragraph 47); 

Trombetta is silent to an adhesive disposed on an interior side of the first sheet. However, Singer teaches a soluble pouch containing consumable materials disposed within its cavity (see abstract) wherein the pouch is a sheet made of a dissolvable material (paragraph 47), having an adhesive disposed on the interior side of the sheet to form an enclosed interior cavity (paragraph 78). The adhesive is heat activated which allows the edge portions to form a fin seal. 
Therefore, since both Singer and Trombetta are directed to soluble pouches containing consumable materials within the interior cavity, it would have been obvious to one of ordinary skill in the art to use an adhesive disposed within the sheet to join and seal the edge portions, thereby forming an enclosed interior cavity. 
Regarding Claim 2, Trombetta and Singer further teach wherein the first sheet is of consumable material (paragraph 48 of Trombetta and 47 of Singer). Singer further teaches wherein the adhesive consist of consumable material (“The packet and anything that is inserted into the water bottle and water is ingestible”, paragraph 8). 
Regarding Claim 5, since Trombetta teaches providing different ingredients at 16b, and additional soluble ingredients below 16a (see paragraph 24), it would have been obvious to one of ordinary skill in the art to comprise different consumable materials to achieve the desired flavor. 
Regarding Claim 11, Trombetta further teaches wherein the at least one consumable material comprises an additive, flavoring, and a health supplement (paragraph 24). 
Regarding Claim 14, Trombetta is silent to the particular thickness of the dissolvable sheet. Singer further teaches wherein a thickness of the water dissolvable sheet is between 0.001in to 0.010 in thick which over laps with the claimed range (paragraph 13). Therefore, since both Singer and Trombetta 
Regarding Claim 16, Singer is relied on to further teach wherein the at least one consumable material comprises an ingestible powder having a particle size of at most 100 microns (0.0039in) in thickness in any direction (paragraph 14). It would have been obvious to one of ordinary skill in the art use known food particle size similarly used in soluble packets to allow sufficient dispersion of ingredients. 
Regarding Claim 18, since the machine of Trombetta is already directed to injecting hot water into the capsule interior cavity, it would also be capable of dispensing hot water to the rigid container after the pouch has completely dissolve to clean an interior surface of the rigid container and prepare the rigid container for subsequent use. Note that the claim is directed to a “system” such that the prior art only needs to be capable of performing the functional limitations. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Fuisz et al. (US 2011/0200715).
Regarding Claim 6, the combination of Trombetta and Singer discloses a dissolvable package having an adhesive in the interior, but is silent to forming a the first enclosed interior cavity and a second enclosed interior cavity of the package, wherein the second enclosed interior cavity of the package holds a second consumable material; and wherein the first consumable material is different from the second consumable material.
Fuisz is relied on for teaching similar dissolvable edible pods similarly placed into water bottles to form a nutritious drink (see Abstract and paragraph 54). Fuisz further teaches a pod having multiple interior cavities to hold multiple ingredients (see Fig. 6, and paragraph 147). The cavities are separated by a sealed seam between the cavities 300. 
Therefore, since both Singer and Fuisz are directed to dissolvable pods to be placed into water bottles to make a nutritious beverage, and Singer utilizes the adhesive to create seams between each of the packages to therefore seal each cavity (as shown in Fig. 16 of Singer), it would have been obvious to one of ordinary skill in the art to modify seams of the dissolvable pod of Trombetta and Singer to have multiple interior cavities to hold additional and different ingredients. Since Fuisz supports that each cavity 
Regarding Claim 7, the combination of Trombetta and Singer discloses a dissolvable package having an adhesive in the interior, but is silent to further comprising a second sheet comprising a second dissolvable material; wherein the second sheet separates the first enclosed interior cavity of the package from a second enclosed interior cavity of the package; wherein the second enclosed interior cavity of the package holds a second consumable material; and wherein the first consumable material is different from the second consumable material. 
Fuisz is relied on to teach similar packages made of dissolvable films to be placed into bottles with water to create a nutritious beverage (see paragraph 54 and Fig. 8), and further teaches providing a sheet comprising a second dissolvable material to separate a first cavity and a second cavity in the interior of the package (see Fig. 2a and paragraph 146-147). 
Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in combinations (see paragraph 124), it would have been obvious to one of ordinary skill in the art to similarly apply the second sheet of dissolvable material to form an additional interior cavity to hold an consumable material different from the first consumable material, to achieve different combinations of flavor. 
Regarding Claim 8, Fuisz further teaches wherein the two or more film layers may be compositionally different (paragraph 143) also notes that the dissolution rate is dependent on the compositional and physical characteristics of the film (paragraph 152). Therefore, Fuisz further teaches wherein the first dissolvable material dissolves at a different rate than the second dissolvable material. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Pascall (US 2011/0151061). 
Regarding Claim 9, the combination silent comprising a dissolvable logo printed on a surface of the first sheet. Pascall discloses a food decoration using a print on an edible medium, the edible medium 
Therefore, since both Trombetta and Pascall are directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film of Trombetta and Singer for branding purposes.  
Regarding Claim 10, Pascall further teaches wherein the logo dissolves at a slower rate than the dissolvable material (“The logo remained clearly visible on the surface of the coffee for approximately 1 hour as shown in FIG. 3.” paragraph 53). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Kishimoto et al. (US 2020/0095470). 
Regarding Claim 12, the combination is silent to wherein the sheet comprises a mixture of wood pulp, Carboxymethyl cellulose and sodium carbonate. Kishimoto is relied on to teach a water-dispersible sheet have a balance of water dispersibility and barrier property (see abstract). The composition of the sheet comprises wood pulp (paragraph 14), carboxymethyl cellulose (paragraph 18), and sodium carbonate (paragraph 21). 
Therefore, since Trombetta is directed to a water-soluble pouch, it would have been obvious to one of ordinary skill in the art to use known water-dispersible compositions having the desired dispersibility and barrier property. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Lim (US 2014/0316355). 
Regarding Claim 13, Singer is silent to the particular adhesive used in the dissolvable package. However, each of the recited compound of the claimed adhesives are known edible additives as well as commonly used adhesives. Therefore, to combine additives known for the same purpose would have been obvious to one of ordinary skill in the art (See MPEP 2144.06). In any case, Lim is relied on to teach an adhesive using all the recited compounds. The adhesive of Lim includes a water soluble polymer material and a moisture preserver, wherein the water soluble polymer includes Carboxymethyl cellulose 
Therefore, since each of the recited compounds are known edible adhesives, and the combination is disclosed by Lim as an adhesive, it would have been obvious to one of ordinary skill in the art to use known adhesive compositions to provide sufficient sealing. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Johnson (US 2018/0057230). 
Regarding Claim 15, the combination is silent to where a thickness of the water dissolvable sheet is between 0.039 inch and 0.157 inch thick. However, Johnson is also directed to similar dissolvable films for holding a beverage components (see abstract), wherein the dissolvable film has a thickness of 1-3mm (about 0.0393in-0.118in, paragraph 49). Johnson is similarly directed to placing the soluble pod into a water bottle, shaking the bottle to mix the ingredients and form a nutritious beverage (paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art to use known thicknesses applied to similarly used films in the art. One of ordinary skill in the art would also recognize that the thickness of the film would affect the dissolution rate, as well as the structural integrity of the pod during transportation.  
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Vu (US 9,402,501). 
Regarding Claim 17
Therefore, since Trombetta is also directed to injecting hot liquid into the interior of the capsule, it would have been obvious to one of ordinary skill in the art to provide multiple openings in the cover for the purpose of distributing the liquid within the interior of the cavity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-8, 11-16, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/230,935 in view of Trombetta et al. (US 2014/0342059). 
Regarding Claims 1 and 2, Copending Claim 1 a package comprising: a first sheet comprising a first dissolvable material; an adhesive disposed on an interior side of the first sheet for forming a first enclosed interior cavity of the package; a first consumable material disposed within the at least one enclosed interior cavity of the package, wherein each of the first sheet and the adhesive are consumable materials. 
Copending Claim 1 is silent to further comprising a rigid container shaped to have an exterior surface configuration that conforms to a preparation cavity of a beverage making machine, the rigid container having an upper aperture which receives hot water from the beverage making machine and a lower aperture for dispensing the hot water with the first consumable material, the rigid container having an interior cavity for receiving the package.
Trombetta is relied on to teach known applications of soluble pouches within rigid containers (capsule 10). Trombetta places a soluble pouch within a capsule usable in a beverage making machine (paragraph 25) where injected water will dissolve the pouch and produce a consumable product. The container comprises a second dissolvable material (paragraph 24) and wherein the rigid container comprises a cavity that holds the first consumable material (see Fig. 4a or 5). 
Therefore, since both Trombetter is directed to soluble packages that releases ingredients upon introduction of water, it would have been obvious to one of ordinary skill in the art to further provide a rigid container capable of being used with a beverage making machine to inject hot water. As to the limitation of wherein the sheet encloses an opening of the container, since Trombetta places ingredients held by filter 14 at the opening of the container (see top of Fig. 4a), it would have been obvious to one of ordinary skill in the art to similarly place the soluble package at the opening of the container. 
Claims 5 and 6 are disclosed by copending Claim 3. 
Claims 7, 8, 11, 12, 13, 14, 15, and 16 are disclosed by copending claims 4, 5, 7, 8, 9, 10, 11, and 12 respectively. 
Regarding Claim 18, since the machine of Trombetta is already directed to injecting hot water into the capsule interior cavity, it would also be capable of dispensing hot water to the rigid container after the pouch has completely dissolve to clean an interior surface of the rigid container and prepare the rigid container for subsequent use. Note that the claim is directed to a “system” such that the prior art only needs to be capable of performing the functional limitations. 

Claims 9-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination as applied in Claim 1, further in view of Pascall (US 2011/0151061). 
Regarding Claim 9, Copending Claim 1 is silent comprising a dissolvable logo printed on a surface of the first sheet. Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11) and can be placed on top of a liquid such that the logo floats above the liquid (see paragraph 43 and Fig. 3b). 
Therefore, since Pascall is directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film such that the logo would remain afloat above a beverage when placed in water. 
Regarding Claim 10, Pascall further teaches wherein the logo dissolves at a slower rate than the dissolvable material (“The logo remained clearly visible on the surface of the coffee for approximately 1 hour as shown in FIG. 3.” paragraph 53).  


Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination as applied in Claim 1 further in view of Vu (US 9,402,501). 
Regarding Claim 17, the copending claim is silent to wherein the rigid container has a cover, the aperture is formed in the cover, the cover has at least two outlet ports which disposes the hot water at multiple locations within the interior cavity of the rigid container. Trombetta further teaches wherein the rigid container has a cover (cover 18, paragraph 23), an aperture formed in the cover (paragraph 25), wherein the cover has an outlet port which disposes hot water within the interior cavity of the rigid container. However, Trombetta is silent to having two outlet port which disposes hot water at multiple locations within the interior cavity.  Nevertheless, Vu is relied on to teach a beverage preparation machine which similarly disposes hot liquid into a rigid container to form a beverage (see Abstract and Col. 11, Ln. 56-65). The capsule of Vu contains at least two outlet ports (109) in the cover which disposes hot water at multiple locations within the interior cavity of the rigid container (Col. 12, Ln. 55-63).
Therefore, since Trombetta is also directed to injecting hot liquid into the interior of the capsule, it would have been obvious to one of ordinary skill in the art to provide multiple openings in the cover for the purpose of distributing the liquid within the interior of the cavity. 

Response to Arguments
Applicant’s argument in the response filed 16 Nov 2021 has been considered, but is found not persuasive in view of the new grounds of rejections. 
Applicant argues that the references do not disclose or suggest “a pouch with a first consumable material disposed within a rigid container.” However, the argument is not persuasive because Trombetta explicitly teaches a rigid container (capsule 10) having a soluble pouch housing consumable materials (pouch 72, see Fig. 5 and paragraph 47). Therefore, it is maintained that the combination suggest placing a soluble pouch within a rigid container that is configured to be used in a beverage preparation machine. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                   

/VIREN A THAKUR/Primary Examiner, Art Unit 1792